Citation Nr: 1706876	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to exposure to herbicide agents.   

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1974, with service in the Republic of Vietnam. 

This matter came to the Board of Veterans' Appeals (Board) from April 2011 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an unappealed September 2010 rating decision, the RO denied a claim of entitlement to service connection for hypertension.  In the April 2011 rating decision, the RO denied a claim of entitlement to service connection for congestive heart disease.  Later in a September 2015 rating decision, the RO denied a claim of entitlement to service connection for hypertensive heart disease as secondary to PTSD.  The medical evidence shows diagnoses of hypertension, hyperlipidemia, and various heart diseases.  Given the prior decision and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal is entitlement to service connection for heart disease.  This issue, however, does not include any claims of entitlement to service connection for hypertension and hyperlipidemia.  In light of the above, the issues are as stated on the first page of this decision.

In August 2016, the Board requested an opinion from a Veterans Health Administration (VHA) expert in cardiology regarding the nature of the Veteran's hearth disease.  On October 14, 2016, the VHA expert rendered an opinion.  In light of the decision below regarding entitlement to service connection for heart disease, the Veteran is not prejudiced by a lack of notice of the VHA expert opinion.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The weight of evidence shows that the Veteran has atherosclerotic coronary artery disease and an old myocardial infarction.

3.  The evidence is in equipoise as to whether the old myocardial infarction is related to in-service exposure to herbicide agents.

4.  The evidence is in equipoise as whether the atherosclerotic coronary artery disease and an old myocardial infarction caused or contributed to the other disorders of the heart.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, ischemic heart disease, to include atherosclerotic coronary artery disease and an old myocardial infarction, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Resolving doubt in the Veteran's favor, the other heart diseases were caused by the atherosclerotic coronary artery disease and an old myocardial infarction.  38 U.S.C.A. §§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim on appeal for entitlement to service connection for heart disease is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease is deemed associated with herbicide exposure under VA law.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  Ischemic heart disease includes acute, subacute, and old myocardial infarction; and atherosclerotic cardiovascular disease, including coronary artery disease.  38 C.F.R. § 3.309(e).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.  In addition, ischemic heart disease must have become manifest to a degree of 10 percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).

A 30 percent disability rating is warranted for atherosclerotic heart disease or myocardial infarction manifested by cardiac hypertrophy.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2016).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran served in the Republic of Vietnam.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his service in the Republic of Vietnam.  Therefore, Davidson element (2), in-service injury, is established on a presumptive basis.

The next matter is whether the Veteran has ischemic heart disease.  Turning first to atherosclerotic coronary artery disease, a February 11, 1993, VA cardiac catheterization report reflects that the Veteran had mild two-vessel coronary artery disease and mild left ventricular dysfunction.  In a July 2015 VA medical opinion, a doctor stated that the Veteran was noted to have coronary artery disease by a heart catheterization.  In the October 2016 opinion, the VHA expert stated that there is no question that the Veteran had atherosclerotic coronary artery disease.  The weight of evidence shows that the Veteran has atherosclerotic coronary artery disease.  Accordingly, Davidson element (1), current disability, is met as to atherosclerotic coronary artery disease.

As for whether the atherosclerotic coronary artery disease is due to in-service exposure to herbicide agents, in an August 2012 statement, a private doctor opined that the Veteran's coronary artery disease was caused by exposure to Agent Orange as well as cocaine use and uncontrolled hypertension.  While this doctor noted that the atherosclerotic coronary artery disease was in part due to post-service factors, this statement does not rebut the presumption of service incurrence.  Hence, Davidson element (3), medical nexus, is established on a presumptive basis with regard to atherosclerotic coronary artery disease.

As for an old myocardial infarction, there is conflicting evidence on whether the Veteran has an old myocardial infarction.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Veteran was hospitalized in February 1993 but a myocardial infarction was not diagnosed.  A January 2011 VA examiner opined that it is at least as likely as not that the ischemic heart disease was caused by or a result of an in-service illness because of the documentation of a history of cardiac arrest in 1993.  A March 2011 addendum to a February 2011 VA examination report shows that the examiner stated that the Veteran had a myocardial infarction in 1993.  In the October 2012 statement, a private doctor noted that the Veteran's current cardiac disorders included ischemic cardiomyopathy status post myocardial infarction and cardiac arrest in 1993.  In a July 2015 VA medical opinion, a doctor noted that in 1993 the Veteran was diagnosed with a myocardial infarction.  In the October 2016 opinion, the VHA expert questioned whether the Veteran had a myocardial infarction in 1993 and noted that a myocardial infarction was not diagnosed during a 1993 hospitalization.  The weight of evidence shows that the Veteran has an old myocardial infarction.  Thus, Davidson element (1), current disability, is met as to an old myocardial infarction.

There is conflicting medical evidence on whether the old myocardial infarction is due to in-service exposure to herbicide agents or post-service cocaine use.  

The January 2011 VA examiner opined that it is at least as likely as not that the ischemic heart disease was caused by or a result of an in-service illness because of the documentation of a history of cardiac arrest in 1993.  The February 2011 VA examiner stated that the possible myocardial infarction was most probably cocaine induced and not a manifestation of ischemic heart disease.  In a March 2011 addendum to that examination report, the examiner stated that the Veteran had a myocardial infarction in 1993 and that he was thought to have had a cocaine-induced spasm.  

In an August 2012 statement, a private doctor noted that the Veteran's current cardiac disorders are status post pacemaker for symptomatic bradycardia and ischemic cardiomyopathy status post myocardial infarction and cardiac arrest in 1993.  The doctor opined that the Veteran's coronary artery disease was caused by exposure to Agent Orange as well as cocaine use and uncontrolled hypertension.  

In a July 2015 VA medical opinion, a doctor noted that in 1993 the Veteran was diagnosed with a myocardial infarction secondary to a vasospasm induced by the use of cocaine.  The doctor stated that it would appear that the Veteran's myocardial infarction with congestive heart failure was due to the use of cocaine and not to exposure to Agent Orange or coronary artery disease.

Given the conflicting medical opinions, the evidence is in equipoise as to whether the old myocardial infarction is related to in-service exposure to herbicide agents.  Accordingly, Davidson element (3) is established on a presumptive basis as for an old myocardial infarction.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for ischemic heart disease, to include atherosclerotic coronary artery disease and an old myocardial infarction.  The benefit sought on appeal is accordingly allowed.

Turning to secondary service connection, various heart diseases - hypertensive heart disease, complete heart block, congestive heart failure, cardiomyopathy, and a history of symptomatic bradycardia requiring a pacemaker - have been diagnosed.  Therefore, Wallin element (1), current disability, is established.

Service connection is now in effect for ischemic heart disease, to include atherosclerotic coronary artery disease and an old myocardial infarction.  Thus, Wallin element (2), service-connected disability, is met.

As for Wallin element (3), medical nexus, there is conflicting medical evidence.

In the August 2012 statement, a private doctor diagnosed ischemic cardiomyopathy status post myocardial infarction and cardiac arrest in 1993.  In a July 2015 VA medical opinion, a doctor diagnosed myocardial infarction with congestive heart failure.  

In the October 2016 VHA expert opinion, the cardiologist opined that the cardiomyopathy is not ischemic in nature but rather non-ischemic.  The basis of the cardiologist's opinion was that there was no obstructive coronary artery disease found on an angiogram and that the marked left ventricular dysfunction in September 2008 was out of proportion to the burden of the coronary artery disease identified.  The doctor, however, noted that there was some inherent inter-observer variability in interpretations of echocardiograms and computer algorithms that are used to calculate ejection fraction and that it was possible that the left ventricular dysfunction in question, which he described as marked, was not as high as its estimate.  The VHA expert further opined that it is more likely than not the Veteran developed symptomatic bradycardia requiring a pacemaker due to combined effects of hypertension, smoking, aging, and chance.

The Board notes that it is difficult from the medical record to parse out whether the various heart diseases were caused by the ischemic heart disease.  Given the conflicting evidence to include the ambiguity of the VHA expert opinion, and the unlikelihood that further development would shed additional light on the matter, the Board concludes that the evidence is in equipoise as whether the other heart diseases were caused by the atherosclerotic coronary artery disease and an old myocardial infarction.  Hence, Wallin element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for heart disease other than ischemic heart disease.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for heart disease is granted.


REMAND

The Veteran was last examined for his PTSD in December 2012.  In a June 2013 statement, a vocational consultant indicated that the Veteran's PTSD prevents sustained employment activity and that he is unemployable in any occupation.  Given the passage of time since the VA examination and the possible worsening of his disability, a new VA examination is warranted.

The RO should ask the Veteran to identify all treatment for his psychiatric disability, his heart disability, and any other disabilities pertaining to his TDIU claim.  The RO should obtain any records from the Tennessee Valley Healthcare System from January 2013 to the present.

As for the TDIU claim, the RO should readjudicate the claim in light of the grant of entitlement to service connection for heart disease.

The Veteran should also be scheduled for a VA examination to determine functional impairment from the now-service-connected heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder and heart disease as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Regardless of the Veteran's response, obtain all records from the Tennessee Valley Healthcare System from January 2013 to the present.

2.  After the development in 1 is completed, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  A complete rationale for any opinion offered must be provided.

3.  After the development in 1 is completed, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected heart disease.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to heart disease.  The examiner should comment on the functional impairment from the service-connected heart disease.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


